UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

JENNIFER MERROW,

                       Plaintiff,                   6:16-CV-06267 MAT
     v.


RAELLE ASHLEY,                              DECISION
TIMOTHY ROMACH,                                  and ORDER
RONALD W. HARLING,
PATRICK O’FLYNN,
PAUL MACCARONE,
ERIC SCHULTZ, and
CLAYTON HILLEGEER,

                    Defendants.
__________________________________________


                             INTRODUCTION

     Plaintiff Jennifer Merrow (“Plaintiff”) brings this action

against   defendants   Raelle   Ashley,   Timothy    Romach,   Ronald   W.

Harling, Patrick O’Flynn, Paul Maccarone, Eric Schultz, and Clayton

Hillegeer, alleging violations of 42 U.S.C. §§ 1983 and 1988, and

the Fourth, Eighth, and Fourteenth Amendments to the United States

Constitution.   Docket No. 14.

     Presently before the Court is Defendants’ motion for summary

judgment, pursuant to Rule 56 of the Federal Rules of Civil

Procedure, contending that there are no genuine issues of material

fact as to Plaintiff’s claims. Docket No. 25.        For the reasons set

forth below, Defendants’ motion for summary judgment is granted in

its entirety.
                                 BACKGROUND

        Unless otherwise noted, the following facts are taken from

Defendants’ Statement of Undisputed Facts (Docket No. 25-2 at 11),

the majority of which is undisputed. Plaintiff did not submit her

own Statement of Undisputed Facts; however, her memorandum of law

submitted in opposition to summary judgment contains a section

entitled, “Facts in Dispute.”      Docket No. 27 at 2.       In that section

of her memorandum, Plaintiff states that she specifically disputes

paragraphs twenty-one through twenty-five of Defendants’ Statement

of Undisputed Facts, which describe events occurring in the Booking

Scan Room at the Monroe County Jail.          Id.

        This case stems from an incident on December 19, 2014, when

Plaintiff was arrested by a Rochester police officer for driving

while intoxicated.    Docket No. 25-2 at ¶ 10.         Following her arrest,

Plaintiff    was   transported    to    the   Monroe    County   Jail.     Id.

Plaintiff was processed in the Booking Scan Room by defendant

deputies Ashley and Romach.      Id. at ¶ 13.       At that time, the Monroe

County Jail had in place a video recording system, which included

over 300 cameras installed throughout the jail.            Id. at ¶ 14.    The

video recording system captured an incident involving Plaintiff in

the Booking Scan Room on the evening of December 19, 2014.               Id. at

¶ 16.    The video depicting Plaintiff, which spans from the time she

entered the jail until she left, was preserved and submitted to the


                                       -2-
Court in support of Defendants’ motion for summary judgment.                Id.

at ¶ 17.

     The     following   facts    contained     at   paragraphs     21-25   of

Defendants’     Statement   of    Undisputed     Facts   are   in    dispute.

Defendants claim that the incident involving Plaintiff began when

Plaintiff kicked defendant Ashley as defendant Ashley walked toward

Plaintiff at a normal pace.          Id. at ¶ 21.        However, Plaintiff

contends that she cooperated and complied with instructions from

defendants Ashley and Romach.         Docket No. 27 at 2.           Plaintiff

further contends that, as shown in video footage from the incident,

when Plaintiff had difficulty putting on her sweatshirt, defendant

Ashley “rapidly emerg[ed] from the bottom left corner of the frame

and appear[ed] to attack plaintiff.             At about that same time,

plaintiff appear[ed] to lift up her leg, as though in a defensive

posture.”     Id. at 3.     In other words, Plaintiff contends that

defendant Ashley was the initial aggressor, which precipitated the

use of force incident.

     Defendants further contend that during the incident, Plaintiff

kicked defendant Ashley, wrapped her arms around Ashley’s head,

pulled Ashley’s head to her chest, kicked defendant Romach, and

that Plaintiff     fought   and resisted      attempts    to place    her   in

handcuffs.    Docket No. 25-2 at ¶ 22.        Defendants claim that after

Plaintiff was placed in handcuffs, she attempted to kick defendant

Ashley for a second time.        Id. at ¶ 23.



                                     -3-
     According to Defendants, the Sheriff’s Office investigated the

December   19,   2014     incident    and     determined    that   each   of   the

defendant deputies complied with Article 35 of the New York State

Penal Law,    and   the    Monroe     County    Sheriff’s    Office    Rules   and

Regulations/General Orders.          Docket No. 25-2 at ¶ 25.

     Plaintiff injured defendant Ashley, and was charged with both

assaulting    defendant      Ashley     and    driving     while   intoxicated.

Plaintiff was convicted of both charges following a jury trial.

Id. at ¶¶ 27-28.

     In her amended complaint, Plaintiff further alleges that as a

result   of   the   attack    by     the    defendant      deputies,    she    lost

consciousness and woke up in a holding cell.                 Plaintiff further

alleges that her clothes were removed by the defendant deputies,

and that the defendant deputies forced Plaintiff to take various

poses and photographed her using their cell phones.                    See Docket

No. 14 at ¶¶ 14-15.

     In their Statement of Undisputed Facts, Defendants contend

that Plaintiff was housed in a cell in the female holding corridor

in the Booking area of the jail, and video submitted to the Court

covers the time Plaintiff was housed in the holding cell.                  Docket

No. 25-2 at ¶¶ 31-32.         Defendants contend that at no time did

anyone enter the cell in which Plaintiff was housed.               Id. at ¶ 33.

Further, Defendants contend that, pursuant to Jail Bureau General

Order 05-11, no personal cell phones were permitted in the Booking



                                       -4-
area, and none of the defendant deputies brought a personal cell

phone into the jail on December 19, 2014. Id. at ¶¶ 34-35.

Defendants also contend that they did not remove Plaintiff’s

clothes or take photographs of her while she was naked.        Id. at

¶ 36.     The only person who took any photographs of Plaintiff was

Jeffrey LaMartina, a sergeant with the Monroe County Sheriff’s

Office.     Id. at ¶ 42.   Sergeant LaMartina took the photographs of

Plaintiff with a jail-issued digital camera, and in keeping with

the Sheriff’s Office policy that photographs be taken of Plaintiff

because she was involved in “subject management incident” while at

the jail.    Id. at ¶¶ 41-42.   To Sergeant LaMartina’s knowledge, no

other individuals took photographs of Plaintiff while she was in

the jail.    Id. at ¶ 45.

     Karen Hamm, a registered nurse working at the Monroe County

Jail on December 19, 2014, observed Plaintiff in the female holding

cell in Booking.     Id. at ¶ 46.    Nurse Hamm asked Plaintiff if she

had any injuries, to which Plaintiff responded “no.”       Nurse Hamm

observed Plaintiff sitting on the toilet in her cell, naked from

the waist up and rubbing her breasts.       Id. at ¶ 49.

     Based on the information contained in her memorandum of law in

opposition to Defendants’ motion for summary judgement, Plaintiff

does not appear to dispute Defendants’ factual assertions regarding

the events that allegedly occurred in the holding cell.       Rather,

Plaintiff’s argument relates to the altercation that occurred in


                                    -5-
the Booking Scan Room.            Specifically, Plaintiff contends that

“there remains genuine issues of material fact as to plaintiff’s

excessive use of force claim.            At its core, the factual dispute

surrounds an incident that occurred over the span of approximately

one and a half minutes between 7:40 and 7:41 PM on December 19,

2014 in the Booking Scan Room of the Monroe County Jail.”               Docket

No. 27 at 2.

                        PROCEDURAL HISTORY

     Plaintiff filed the instant action on April 22, 2016              (Docket

No. 1), and Defendants filed an answer on June 23, 2016 (Docket

No. 4).     Plaintiff filed an amended complaint on March 27, 2017,

which    adds   defendants    Maccarone,      Schultz,   and   Hillegeer,   and

alleges three causes of action, including: (1) excessive use of

force,    in    violation    of   the    Fourth,   Eighth,     and   Fourteenth

Amendments,      against     defendants       Ashley,    Romach,     Maccarone,

Hillegeer,      and   Schultz;    (2)    supervisory     liability,    against

defendants O’Flynn and Harling; and (3) a Monell claim, against

defendant O’Flynn.      Docket No. 14.        Defendants filed an answer to

the amended complaint on April 28, 2017.            Docket No. 17.

     On October 12, 2018, Defendants filed a motion for summary

judgment.       Docket No. 25.      Plaintiff responded on November 27,

2018, and Defendants filed a reply on December 7, 2018.                 Docket

Nos. 27, 28.




                                        -6-
                                   DISCUSSION

I.    Summary Judgment Standard

      Federal Rule of Civil Procedure 56(c) states that summary

judgment shall be granted “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.”         Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).        The court’s role in determining a motion for

summary judgment is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine

issue for trial.”        Id.      When considering a motion for summary

judgment, the court must draw inferences from underlying facts “in

the light      most   favorable    to   the party      opposing   the   motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986).

II.           Supervisory Liability and Monell Claims

      Plaintiff’s     second     and    third   causes   of   action    are   for

supervisory liability against defendants Harling and O’Flynn, and

Monell   liability     against    defendant      O’Flynn.     Docket    No.   14.

Defendants argue, with regard to Plaintiff’s claim for supervisory

liability, there is no proof that any of the defendant deputies had

poor training or lacked supervision.            Docket No. 25-35 at 16. With

regard   to    Plaintiff’s     claim    for   Monell   liability,   Defendants


                                        -7-
contend that Plaintiff did not sue the County of Monroe, and there

is no evidence that defendant O’Flynn established or executed a

policy that violated Plaintiff’s constitutional rights, as required

to establish Monell liability.             Id. at 19-20.

      In her memorandum in opposition to Defendants’ motion for

summary judgment, Plaintiff concedes that “there is insufficient

evidence to support plaintiff’s claims of supervisory liability as

against    former     Sheriff    O’Flynn    or   former      jail   superintendent

Harling, or to support a Monell claim against O’Flynn.”                       Docket

No. 27 at 1.

      The Court agrees that the record is devoid of any evidence

suggesting     that   there     is a   material      issue    of    fact   regarding

Plaintiff’s claims for supervisory and Monell liability.                           With

regard to establishing supervisory liability, “[a] supervisor may

not   be   held     liable     under   section    1983       merely      because    his

subordinate committed a constitutional tort. . . .                       [Rather], a

supervisor may be found liable for his deliberate indifference to

the   rights   of     others    by   his   failure    to     act    on    information

indicating unconstitutional acts were occurring or for his gross

negligence in failing to supervise his subordinates who commit such

wrongful acts, provided that the plaintiff can show an affirmative

causal link between the supervisor’s inaction and her injury.” Poe

v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (internal quotations




                                       -8-
and citations omitted). There has been no such showing here by Plaintiff.

     With regard to Monell liability, a municipal policy or custom

can be established by alleging “(1) a formal policy officially

endorsed by the municipality; (2) actions taken by government

officials responsible for establishing the municipal policies that

caused the particular deprivation in question; (3) a practice so

consistent and widespread that it constitutes a custom or usage

sufficient to impute constructive knowledge of the practice to

policymaking officials; or (4) a failure by policymakers to train

or supervise subordinates to such an extent that it amounts to

deliberate indifference to the rights of those who come into

contact with the municipal employees.”        Torres v. N.Y.C. Dep’t of

Educ., No. 18-CV-2156(NGG)(RER), 2019 WL 2124891, at *3 (2d Cir.

May 14, 2019) (citation omitted).        Based on the record before the

Court, Plaintiff has failed to present any evidence establishing

that Monell liability should be imposed.

     Because there is no genuine issue of material fact as to

Plaintiff’s    claims    for    supervisory    and    Monell     liability,

Defendants’   motion    for    summary   judgment    as   it   pertains   to

Plaintiff’s claims for supervisory and Monell liability is granted,

and the second and third causes of action in the amended complaint

are dismissed.

III. Excessive Use of Force Claim

     “To state a valid claim under 42 U.S.C. § 1983 [(“§ 1983”)],

the plaintiff must allege that the challenged conduct (1) was

attributable to a person acting under color of state law, and (2)

                                   -9-
deprived the plaintiff of a right, privilege, or immunity secured

by the Constitution or laws of the United States.”          Whalen v. Cnty.

of Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (citing Eagleston v.

Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)).                Furthermore, the

plaintiff    must    demonstrate      that   each   defendant    personally

participated in the deprivation of his constitutional rights.

Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (“In a § 1983 suit[,].

. . masters do not answer for the torts of their servants[, and] .

. . the term ‘supervisory liability’ is a misnomer.                   Absent

vicarious liability, each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”).

In other words, to warrant relief under § 1983, the plaintiff must

prove that each named defendant individually committed some action

or omission that violated the plaintiff’s federal rights.             See id.

at 676.

      Although Plaintiff alleges violations of the Fourth, Eighth,

and Fourteenth amendments, her claim is properly brought pursuant

to   the   Fourth   Amendment,   as    her   allegations    concern   events

occurring during the course of her arrest and booking.           See, e.g.,

McFadden v. City of N.Y.C., No. 12-CV-5624(RRM)(VVP), 2012 WL

6167006, at *3 (E.D.N.Y. Dec. 11, 2012); Parks v. Segar, No.

3:09CV1162(HBF), 2012 WL 4051833, at *3 (D. Conn. Sept. 13, 2012).

      “[A]pplication of force is excessive, in violation of the

Fourth Amendment, if it is ‘objectively unreasonable in light of

the facts and circumstances confronting them, without regard to the

officers’ underlying intent or motivation.’” Gersbacher v. City of

                                   -10-
N.Y., 134 F. Supp. 3d 711, 723 (S.D.N.Y. 2015) (quoting Carpenter

v. City of N.Y., 984 F. Supp. 2d 255, 267 (S.D.N.Y. 2013)).                 Such

an inquiry is necessarily fact-specific.             Amnesty America v. Town

of   West   Hartford,   361   F.3d   113,      123   (2d   Cir.    2004).    “In

determining whether the force used in a given arrest is reasonable,

courts pay careful attention to the facts and circumstances of each

case, including (1) the severity of the crime at issue, (2) whether

the arrestee poses an immediate threat to the safety of the

officers or others, and (3) whether the arrestee is actively

resisting arrest or attempting to flee.”             Gersbacher, 134 F. Supp.

3d at 723.

      While   the    excessive   force    inquiry      undoubtedly    is    fact-

specific, “[c]ourts may decide excessive force claims. . . on

motions for summary judgment.”           Usavage v. Port Auth. of N.Y. &

N.J., 932 F. Supp. 2d 575, 593 (S.D.N.Y. 2013) (citing Ferraresso

v. Town of Granby, 646 F. Supp. 2d 296, 306 (D. Conn. 2009) (“While

reasonableness is traditionally a question of fact for the jury,

‘defendants can still win on summary judgment if the district court

concludes, after resolving all factual disputes in favor of the

plaintiff,    that    the   officer’s    use    of   force   was    objectively

reasonable under the circumstances.’”) (citation omitted)).

      In her amended complaint, Plaintiff alleges two specific

instances during which the defendant deputies used force that was

“objectively unreasonable” and/or “constitute[d] cruel and unusual

punishment.” The first instance involves the events that allegedly

took place in the Booking Scan Room, and the second instance

                                     -11-
involves the events that allegedly took place in her holding cell.

See Docket No. 14 at ¶¶ 13-18.

       A.      Alleged Use of Force in the Holding Cell

       Regarding the events that allegedly took place in the holding

cell, Plaintiff concedes that “after considerable discovery, there

is scarce, if any, evidence to support plaintiff’s claims that any

Monroe       County   Sheriff’s        Office   employees     removed      plaintiff’s

clothing, or took photographs of her while she was undressed.”

Docket No. 27 at 1.         The Court agrees.

       At     her   deposition,        Plaintiff    admitted    that       she   had   no

recollection of any person removing her clothing. Docket No. 25-25

at    9:19-21.        Plaintiff      further     testified    that     she   “honestly

[didn’t] know” who removed her shirt, and that it “possibly” could

have been her.        Id. at 9:14-15.         Plaintiff also testified that she

could not identify which defendant deputies were looking at her

naked in the holding cell.               Id. at 10:17-11:8.          Plaintiff stated

that she had no recollection of being moved from the Booking Scan

Room to the holding cell, and she had no knowledge or information

that any of the named defendant deputies removed her clothing. Id.

at 13:5-9, 21-24.

       Regarding      her      claim    that     the     defendant    deputies     took

photographs of her while she was naked, Plaintiff testified that

she    was    aware    that,    at     her    criminal    trial,     the   prosecution

presented two photographs taken of her while she was in the holding

cell; therefore, “[i]t just makes sense to me that since the camera

was there that they would have taken these pictures,” but Plaintiff

                                             -12-
admitted that she “[didn’t] know for a fact.”          Id. at 15:11-22.

Plaintiff was shown the two photographs from her trial; she agreed

that these photographs showed her in the holding cell, stated that

she was not aware of any other photographs depicting her in the

holding cell, and admitted that she had no knowledge of any person

taking   additional   photographs.     Id.   at   16:5-17:13.   Rather,

Plaintiff testified that she assumed that someone was taking

photographs of her because she was being asked to pose.         Id. at

18:3-13.

     At her deposition, Nurse Hamm testified that she was asked by

one of the deputies to do an “urgent assessment” of Plaintiff,

which required her to “observe and assess” Plaintiff, and “write up

a document.”    Docket No. 25-30     at 5:7-16.     Nurse Hamm observed

Plaintiff on two occasions, including as she was being transported

from the Booking Scan Room, and again when Plaintiff was in the

holding cell.     Id. at 6:2-7.      Nurse Hamm testified that she

observed Plaintiff, who was naked from the waist up.      Id. at 8:2-4.

Plaintiff stated that she did not have any injuries.        Id. at 8-9.

Two other deputies, one of whom Nurse Hamm recalled being Corporal

LaMartina, were also observing Plaintiff in the holding cell.       Id.

at 10:17-24.

     The defendant deputies also submit declarations addressing the

events that allegedly occurred in the holding cell, see Docket Nos.

25-3, 25-5, 25-8, 25-9, and 25-10.     The declarations provide that

the defendant deputies did not bring cell phones into the security



                                -13-
envelope    of    the     jail       on    December    19,    2014,1      did    not    enter

Plaintiff’s       cell        or   remove    her     clothes,       and    did    not    take

photographs of Plaintiff using a cell phone while she was in the

jail.

      Based on Plaintiff’s own concession that there is no evidence

supporting       her     allegations        regarding      the      defendant      deputies

removing her clothing and taking photographs of her while she was

naked, as     well       as    the Court’s      review       of    the    above-mentioned

evidence, there is no genuine issue of material fact regarding

Plaintiff’s claim that the defendants used excessive force against

her   in   the    holding          cell.     There    is     no    evidence      supporting

Plaintiff’s claims in this respect. Rather, Plaintiff’s claims are

based on pure speculation, which is not sufficient to survive a

motion for summary judgment.                Accordingly, any claim of excessive

force based on events allegedly occurring in Plaintiff’s holding

cell in the Monroe County Jail on December 19, 2014, are dismissed.

      B.    Alleged Use of Force in the Booking Scan Room

      As noted above, Plaintiff’s opposition to summary judgment is

focused on her claim that the defendant deputies used excessive

force against her in the Booking Scan Room.                       The Court has reviewed

all of the material submitted in connection with the motion for

summary judgment, and concludes that summary judgment in favor of

Defendants is appropriate.



      1
          Defendants also submit a document stating that as of
June 27, 2011, all personal cellular telephones were banned from
the security envelope of the jail. See Docket No. 25-26.

                                            -14-
     Defendants first submit declarations from defendants Ashley,

Hillegeer, Maccarone, Romach, and Schultz, which address the events

occurring on December 19, 2014.          See Docket Nos. 25-3, 25-5, 25-8,

25-9, and 25-10.         The declarations, taken together, are consistent

and provide that defendants Ashley, Hillegeer, Maccarone, Romach,

and Schultz were working at the Monroe County Jail on December 19,

2014, and had contact with Plaintiff. Defendants Ashley and Romach

processed Plaintiff in the Booking Scan Room.                Plaintiff appeared

to be intoxicated, and defendant Ashley had to repeat instructions

for Plaintiff until she complied.             Plaintiff became agitated and

verbally abusive, and therefore defendant Ashley wanted to place

Plaintiff in handcuffs, to de-escalate the situation. As defendant

Ashley    walked      toward    Plaintiff    at   a     normal    pace,    Plaintiff

attempted to kick defendant Ashley with her right foot.                      Because

Plaintiff      became physically       aggressive,       defendants       Ashley   and

Romach used defensive tactics to gain control of the situation.

     Defendants Hillegeer, Maccarone, and Schultz responded to the

Booking Scan Room, to assist defendants Ashley and Romach.                         The

defendant deputies instructed Plaintiff, on several occasions, to

stop resisting.       At one point, Plaintiff pulled defendant Ashley’s

head,    bit    her   finger,    and   grabbed    her    hair.      After    hearing

defendant Ashley say that Plaintiff was biting her, defendant

Romach “delivered a straight punch to [Plaintiff’s] facial area

which then allowed Ashley to free her finger from [Plaintiff’s]

mouth.”     Defendant Ashley eventually resorted to the use of ASR

(Aerosol       Subject    Restraint)    to    gain      control    of     Plaintiff.


                                       -15-
Defendant Ashley sustained injuries to her knee, finger, head, and

neck.

      The incident reports submitted by Defendants concerning the

events of December 19, 2014, are consistent with these accounts.

See Docket Nos. 25-17, 25-18, 25-19, 25-20, and 25-21.            In her

response papers, Plaintiff does not identify any inconsistences

among the defendant deputies’ accounts of the December 19, 2014

incident.

      Defendants also submit videotaped footage from inside the

Monroe County Jail, which corroborates the above-described account

of   the   incident.   Docket   No.   25-15.   The    video   footage   is

accompanied by a declaration from Gerald Grimshaw, who in 2014 had

responsibility for reviewing and preserving the video footage from

the use of force incident involving Plaintiff.        See Docket No. 25-

4. The declaration provides that Mr. Grimshaw “preserved all video

depicting [Plaintiff] from the time she entered the Monroe County

jail until the time she left.”        Id. at ¶ 8.    Plaintiff does not

make any claim challenging the authenticity or accuracy of the

video footage.

      There are two videos depicting the incident in the Booking

Scan Room, each of which shows the incident from a different view.

Neither of the videos have sound.       The video titled “036-Booking

Scan Room S-105-20141219.avi,” depicts the incident from the view

of a camera placed in the Booking Scan Room.        The video is stamped

with the date (December 19, 2014) and time, and the portion of the

video depicting the incident begins at approximately 19:40.             The

                                 -16-
video depicts Plaintiff and defendant Romach in the bottom left of

the screen, with Plaintiff attempting to put on her sweatshirt,

which she had just removed from the scanner.           Defendant Ashley

appears in the bottom left of the screen, walking toward Plaintiff.

The events transpire quickly; however, the video does not show

defendant Ashley lunging at Plaintiff, as Plaintiff testified at

her deposition. Rather, the video depicts Plaintiff kick defendant

Ashley with her right leg, and defendant Ashley reaching for

Plaintiff. Defendant Ashley responds by delivering a kick with her

right leg, after which the remaining defendant deputies assist

defendant Ashley in gaining control of Plaintiff.        As explained by

the defendant deputies in their declarations, the video also

depicts Plaintiff continuing to resist their efforts to gain

control of her.

     The   next   video,   titled    “039   Booking   Observation   Cells

20141219-193901.avi,” depicts the incident from the hallway outside

of the Booking Scan Room.    This video is also stamped with the date

and time of the incident, and the relevant portion of the video

provides more footage of defendant Ashley leading up to the use of

force.     The video shows defendant Ashley approach Plaintiff,

walking at a normal speed and with her hands down.        Plaintiff then

delivers a kick with her right leg.           The video clearly shows

Plaintiff’s leg appear to connect with defendant Ashley’s hip

before any of the deputies, including defendant Ashley, use force

against Plaintiff.




                                    -17-
      Defendants also submit the declaration of Matthew Kreuzer, a

Road Patrol Sergeant with the Monroe County Sheriff’s Office, and

a defensive tactics instructor.          See Docket No. 25-6.           Sergeant

Kreuzer,   at   the   request   of    defendants,    reviewed     the    reports

associated with the December 19, 2014 incident involving Plaintiff,

as well as the video documenting Plaintiff’s time at the jail, and

provided an expert opinion that, “[b]ased on my review of the

foregoing and my expertise in the use of force and defensive

tactics, it is my opinion that none of the deputies who are named

as defendants in this action used excessive force.”               Id. at ¶ 19.

Sergeant Kreuzer also opined that the actions taken by defendants

was a proper and reasonable response to Plaintiff’s aggression and

in keeping with their training on defensive tactics.              Id. at ¶¶ 20-

27.

      Defendants      further   submit       Plaintiff’s       Certificate    of

Conviction for assault while in a correctional facility, based on

the   events    of   December   19,   2014.     Docket     No.   25-24.      The

certificate provides that Plaintiff was convicted of this charge

following a jury trial on November 16, 2015.             Id.

      Plaintiff’s      deposition     testimony     regarding      significant

portions of the December 19, 2014 incident is unclear.              See, e.g.,

Docket No. 25-25 at 7:5-8 (regarding the incident in the Booking

Scan Room, Plaintiff testified that she “[didn’t] remember” what

defendant Romach was doing when she was punching Plaintiff in the

face).   Regarding defendant Maccarone, Plaintiff identified him as

one of the deputies who rushed into the Booking Scan Room, but that

                                      -18-
because she had been maced, she did not “know who touched me

where,” and that she did not have any knowledge of defendant

Maccarone using force on her. Id. at 10:5-14. Plaintiff testified

that defendant Hillegeer also responded to the Booking Scan Room,

but that she did not have any personal knowledge or information as

to anything defendant Hillegeer did to her.           Id. at 11:12-22.

Similarly, while Plaintiff identified defendant Schultz as one of

the deputies responding to the Booking Scan Room, she did not have

any personal knowledge of anything defendant Schultz did to her.

Id. at 11:24-12:4.

       Plaintiff testified that at the time of her arrest on December

19, 2014, she asked the arresting officers to take her to the jail.

Id. at 5:17-18.     Plaintiff also conceded that, in response to the

alleged attack, she wrapped her arms and legs around defendant

Romach, to stop defendant Romach from punching her.        Id. at 7:11-

25.    Plaintiff also grabbed defendant Romach’s hair.      Id. at 8:2-

17.

       In opposition to summary judgment, Plaintiff submits portions

of    three   deposition   transcripts,   including   depositions    from

defendants Ashley and Romach, and her own deposition.               These

deposition transcripts do not raise any issue of material fact.

Rather, they are consistent with the above-mentioned evidence

submitted by the Defendants.

       At their depositions, defendants Ashley and Romach explained

that Plaintiff was slow to follow orders, but compliant, in the

Booking Scan Room; however, Plaintiff became agitated and swore at

                                  -19-
defendant Ashley.      Docket No. 27-1 at 7:20-25, 14:16-20.            At that

time, defendant Ashley asked Plaintiff to turn around and put her

hands behind her back, so that she could handcuff Plaintiff.                  Id.

at 14:21-15:4. Defendant Ashley testified that she believed it was

necessary    to    handcuff    Plaintiff      in   order   to   de-escalate   the

situation.    Id. at 24:15-20.         As defendant Ashley stepped in to

handcuff Plaintiff, Plaintiff attempted to kick defendant Ashley

with her right leg.        Id. at 15:1-4; see also Docket No. 27-2 at

3:19-4:2-4, 6:9-12, 9:2-5.

      In support of her claims, Plaintiff testified that defendant

Ashley suddenly “lunged” at her while Plaintiff was trying to put

her   sweatshirt     on.      Docket   No.    27-3   at    3:17-25.   Plaintiff

testified that she was “scared” and “caught off-guard.” Id. at 4:3-

4. Plaintiff further testified that while she “couldn’t really see

through the sweatshirt,” when she saw defendant Ashley coming at

her, “she looked like she was going to hurt me, like, seriously.”

Id. at 4:15-19.       Plaintiff also testified that defendant Ashley

“said something like, she’s had enough.              She’s going to get me now

or something.      But I don’t recall exactly what she said.            It was,

like, a threatening type - I don’t want to say ‘threatening.’”                Id.

at 4:20-24.       Plaintiff contends that as she saw defendant Ashley

coming toward her with her arms in the air, Plaintiff “put my leg

up to try to put distance between us.              I didn’t intentionally try

to kick her or hurt her at all.          It was just . . . an involuntary

instinct.” Id. at 5:10-25. Plaintiff testified that she concluded

that defendant Ashley was going to hit her because she was “moving

                                       -20-
fast   with   her     arms    out,”     and    that    defendant    Ashley     had    an

“aggressive . . . pissed-off face.”                Id. at 6:20-22, 7:3-4.

       In light of the evidence submitted by Defendants, the Court

finds that no reasonable juror could conclude that there is a

genuine dispute as to any issue of material of fact regarding the

events taking place in the Booking Scan Room on December 19, 2014.

Defendants     have       provided      consistent,      sworn    accounts    of     the

December 19, 2014 incident between Plaintiff and the defendant

deputies, which reflect that the defendant deputies reasonably

responded     to aggression        by    Plaintiff.          The video     footage   of

Plaintiff     in    the     jail     further     corroborates      these     accounts.

Additionally, Defendants have submitted an expert opinion that the

their use of force in the Booking Scan Room was reasonable under

the circumstances.

       Plaintiff’s     submissions        do   not    show    a   genuine    issue   of

material fact.       Plaintiff’s case is based on little more than her

own version of events, which paints defendant Ashley as the initial

aggressor who, unprovoked, used force against Plaintiff in the

Booking Scan Room.         The Court is cognizant that “[a]ssessments of

credibility and choices between conflicting versions of the events

are matters for the jury, not for the court on summary judgment.”

Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996).                     “However,

when the facts alleged are so contradictory that doubt is cast upon

their plausibility, [the court is] authorized to pierce the veil of

the complaint’s factual allegations, dispose of [s]ome improbable

allegations, and dismiss the claim.”                  Aziz Zarif Shabazz v. Pico,

                                          -21-
994 F. Supp. 460, 470 (S.D.N.Y. 1998) (internal quotations and

citations omitted) (second alteration in original).

       Plaintiff’s account of the events occurring on December 19,

2014 is squarely contradicted by the evidence, including the above-

described video footage in the Booking Scan Room.             In other words,

no reasonable juror, after viewing the video evidence, could

believe Plaintiff’s version of events.           Scott v. Harris, 550 U.S.

372,    378-80    (2007)    (where   videotape   clearly     contradicted      the

plaintiff’s version of events, and there were no allegations that

the videotape was doctored or altered in any way, a court should

view the facts in the light depicted by the videotape; “[w]hen

opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.”);

Davis v.    Klein,    No.    11-CV-4868(ENV),    2013   WL    5780475,    at    *4

(E.D.N.Y. Oct. 25, 2013) (dismissing the plaintiff’s excessive

force    claim,    “where    undisputed   medical   records     directly       and

irrefutably contradict a plaintiff’s description of his injuries,

no   reasonable     jury    could    credit   plaintiff’s    account     of    the

happening,” and the record was “utterly devoid of evidence of any

kind supporting [the plaintiff’s] description of his injuries -

other than his own claims.”).             In other words, “[Plaintiff’s]

version of events is so utterly discredited by the record that no

reasonable jury [would] . . . believe[] h[er].” Scott, 550 U.S. at

380.

                                      -22-
     It is undisputed that Plaintiff attempted to kick defendant

Ashley, wrapped her arms and legs around defendant Romach, and

pulled defendant Romach’s hair.        Defendants have submitted a

statement from an expert, opining that the defendant deputies’

response to Plaintiff’s actions was reasonable and not excessive.

Plaintiff does not submit any evidence contradicting this opinion.

Viewing the evidence in the light most favorable to Plaintiff, the

Court finds that Defendants are entitled to summary judgment in

their favor as to Plaintiff’s claim that they used excessive force

against her in the Booking Scan Room of the Monroe County Jail.



                           CONCLUSION

     For the reasons set forth above, the Court grants Defendants’

motion for summary judgment (Docket No. 25). The amended complaint

(Docket No. 14) is dismissed in its entirety, and the Clerk of

Court is directed to close the case.

     ALL OF THE ABOVE IS SO ORDERED.


                                S/Michael A. Telesca

                                     MICHAEL A. TELESCA
                                United States District Judge


Dated:    June 20, 2019
          Rochester, New York




                                -23-
